              Case 1:16-bk-11075                     Doc 66          Filed 02/05/20 Entered 02/05/20 13:55:17             Desc Main
                                                                     Document     Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                 Odell Bruce Lewis
                          First Name                        Middle Name              Last Name

 Debtor 2                 Patricia Linn Lewis
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number           1:16-bk-11075
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         AmeriCredit/GM Financial                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2015 Chrysler 300                                        Reaffirmation Agreement.
    property       Kelly Blue Book Private Sale                             Retain the property and [explain]:
    securing debt: Good Condition



    Creditor's         Dept of Housing and Urban                            Surrender the property.                     No
    name:              Development                                          Retain the property and redeem it.
                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of 7046 Hearthwood Drive                                    Reaffirmation Agreement.
    property       Hamilton, OH 45011 Butler                                Retain the property and [explain]:
    securing debt: County                                                 no obligation after 5 years


    Creditor's         Nhc Union                                            Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2007 Chrysler Aspen 94000                          Reaffirmation Agreement.
                         miles

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 1:16-bk-11075                        Doc 66          Filed 02/05/20 Entered 02/05/20 13:55:17                            Desc Main
                                                                     Document     Page 2 of 4

 Debtor 1      Odell Bruce Lewis
 Debtor 2      Patricia Linn Lewis                                                                    Case number (if known)    1:16-bk-11075

    property            Kelly Blue Book Private Sale                        Retain the property and [explain]:
    securing debt:      Good Condition


    Creditor's     Stonegate Mortage Corp                                   Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 7046 Hearthwood Drive                                    Reaffirmation Agreement.
    property       Hamilton, OH 45011 Butler                                Retain the property and [explain]:
    securing debt: County



    Creditor's     Woodberry Community                                      Surrender the property.                                     No
    name:          Association, Inc.                                        Retain the property and redeem it.
                                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of
                                                                            Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:     Sign Below

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 1:16-bk-11075                        Doc 66          Filed 02/05/20 Entered 02/05/20 13:55:17                        Desc Main
                                                                     Document     Page 3 of 4

 Debtor 1      Odell Bruce Lewis
 Debtor 2      Patricia Linn Lewis                                                                   Case number (if known)   1:16-bk-11075



Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Odell Bruce Lewis                                                        X /s/ Patricia Linn Lewis
       Odell Bruce Lewis                                                               Patricia Linn Lewis
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        January 29, 2020                                                 Date    January 29, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 1:16-bk-11075                        Doc 66          Filed 02/05/20 Entered 02/05/20 13:55:17         Desc Main
                                                                     Document     Page 4 of 4

                                                               United States Bankruptcy Court
                                                                      Southern District of Ohio
            Odell Bruce Lewis
 In re      Patricia Linn Lewis                                                                       Case No.   1:16-bk-11075
                                                                                 Debtor(s)            Chapter    7



                                                                 CERTIFICATE OF SERVICE


I hereby certify that on 2/5/2020, a copy of the foregoing Statement of Intention was served on the following
registered ECF participants,(i) electronically on the date of filing through the court’s ECF System on all ECF
participants registered in this case at the email address registered with the court:


Chapter 7 Trustee

U.S. Trustee

and

on the following(ii) by ordinary U.S. Mail on 2/5/2020, addressed to:


 AmeriCredit/GM Financial
 P.O. Box 183583
 Arlington, TX 76096

 Dept of Housing and Urban Development
 451 Seventh Street SW
 Washington, DC 20410

 Nhc Union
 637 Vine Street
 Cincinnati, OH 45201



 Stonegate Mortage Corp
 157 S. Main Street
 Mansfield, OH 44902

 Woodberry Community Association, Inc.
 309 Artillery Park Drive, Suite 201
 Ft Mitchell, Ky 41017




                                                                              /s/ Dean Snyder
                                                                              Dean Snyder 0039921
                                                                              Dean Snyder
                                                                              5127 Pleasant Ave
                                                                              Fairfield, OH 45014
                                                                              513-868-1500Fax:513-785-2531
                                                                              dsnyderpleadingsonly@gmail.com



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
